DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This Office Action is made in response to amendment, filed 5/4/2022. Claims 1 and 15 have been amended.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 5/4/2022. 
With respect to Claim Rejections - 35 USC§ 103, claim 1 has been amended to include feature “both views are provided to a display device for selective presentation of either view.” The Applicant submits that column 3 of Beyserrie clearly states that stabilization motion value(s) are applies to the entire current image to stabilize it and that the Examiner is reading more into the relied-upon subject matter. The Examiner recognizes the Applicant’s spelling error, the Applicant is referring to Beysserie and not “Beyserrie”. The Examiner also notes that claim 1 cites “ identify selection of a first stream of audio video content for presentation of the first stream on at least one viewer system; provide motion stabilization of a first view in the first stream and provide no motion stabilization of a second view in the first stream”. Column 3 lines 9-21 discloses that adjusting (stabilizing) one or more determined weighting values for the images in the time-sequenced set of images that has been "selected" or designated to meet one or more particular stabilization constraints. By adjusting the determined weighting values, the video stabilization process may achieve a smoother trajectory towards meeting the one or more particular stabilization constraints of the "selected" frames. Thus, it is clear that only selected frames are stabilized and not all frames. The Examiner contends that each frame is a different view, thus a first view (a first frame) may be require stabilization while a second view (a second frame) may not. The Applicant argues that “Beyserrie fails to disclose that the first and second views are of respective first and second parts of a same scene at a same time in the first stream”. The Examiner contends that each frame is a different view, thus a first view (a first frame – a first part) may be require stabilization while a second view (a second frame – a second part) may not. Each frame coming from the same first stream. However, the Examiner used Lindner to teach ”wherein the first and second views are of respective first and second parts of a same scene at a same time in the first stream.” The Applicant has now amended (narrowed) this feature to include “wherein the first and second views are of respective first and second parts of a same scene at a same time in the first stream and both views are provided to a display device for selective presentation of either view.” The Examiner finds Jin (US 2013/0128066) to teach this amended feature and the Applicants arguments to Lindner are moot since this reference is no longer used due to the amended feature. The Applicant further submits that claims 2 and 3 rejection are in error because it uses Lindner to “describes receiving selection of one of two options, a first one of the options being motion stabilization of the first stream and a second one of the options being no motion stabilization of the first stream, wherein two and only two options to provide to the viewer system are available.” The Examiner notes that arguments to Lindner for claims 2 and 3 are moot since this reference is no longer used due to the amended feature.
With respect to Obviousness Rejections, claims 7-10, 12-15, 19, and 20 are based on Herz and Crispin The Applicant submits that Crispin cannot be prior art to this application because Crispin claims priority to a PCT filed after this application and to a provisional, but the provisional is not in evidence and Applicant cannot access it on private or public PAIR. Applicant accordingly denies that the provisional supports the subject matter in Crispin relied on in the rejection. In response, the Examiner sympathies with the Applicant and the Examiner provides a copy of the provisional specification to this Office Action (attached). The Examiner notes that CRISPIN claims benefit to provisional application No. 62/799,914, filed on Feb. I , 2019 and that the priority data of the current application is October 31, 2019. The Examiner also notes that the provisional specification of CRISPIN is the same specification (paragraph by paragraph, word for word) as CRISPIN (US 2021/0349536).
In response, with respect to the applicant arguments of claims 1, 2, 3, and claims 7-10, 12-15, 19, and 20 have been fully considered but they are non-persuasive and moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Beysserie et al., Pat No US 9,787,902 (hereinafter Beysserie) in view of Jin et al., Pub No US 2013/0128066 (hereafter Jin).

Regarding Claim 1, Beysserie discloses a device, comprising:
at least one processor programmed with instructions executable by the at least one processor [FIG.10 & col.22, lines 4-8: Discloses a processor that executes instructions.] to:
identify selection of a first stream of audio video content for presentation of the first stream on at least one viewer system [col.2, lines 15-31: Discloses identifying a current image from a first time-sequenced set of images (e.g., a video stream) and identifying a first stabilization strength parameter value for the current image where each image has a capture time and motion data.];
provide motion stabilization of a first view in the first stream and provide no motion stabilization of a second view in the first stream [col.3, lines 22-26: Discloses adjusting stabilization motion value(s), i.e., based on the adjusted weighing values, and apply them to the current image, in order to stabilize the current image and then store the stabilized current image in a memory; and FIG.9 & col.20, lines 40-42: Discloses maintaining a constant field of view between a stabilized image and non-stabilized images.], 
Beysserie does not explicitly disclose wherein the first and second views are of respective first and second parts of a same scene at a same time in the first stream and both views are provided to a display device for selective presentation of either view. However, in analogous art However, in analogous art, Jin discloses in FIG.12 and paragraph 0128, a user may select between smoothing motion (first view) and no motion modes (second view) for displaying to a display device. User input is received via a user interface specifying one or more video stabilization parameters and weights, that control the degree of smoothness or other parameters of the smoothing techniques. The results yielding an output displayed to a display device. The two views (first view – motion stabilization, second view – no motion stabilization) are of the same scene at a same time, while either view is provided to a display depending on user selection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Beysserie with the teachings of both views are provided to a display device for selective presentation of either view, as taught by Jin in order to yield predictable result of improving casual video (Jin: para.0002).

Regarding Claim 2, the combined teachings of Beysserie and Jin discloses the device of Claim 1, and Jin further discloses wherein the instructions are executable to: 
receive selection of one of two options, a first one of the options being motion stabilization of the first stream and a second one of the options being no motion stabilization of the first stream [FIG.12 & para.0128: Discloses a module (element 600) receives as input a video sequence (element 610 – a first stream), where the (element 600) receives user input (element 612) that selects between motion stabilization (option 1 – motion stabilization) and no motion stabilization (option 2 – no motion stabilization).];
wherein two and only two options to provide to the viewer system are available [para.0128: Discloses the two selectable options are motion stabilization (option 1) and no motion stabilization (option 2).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 3, the combined teachings of Beysserie and Jin discloses the device of Claim 1, and further discloses wherein the instructions are executable to: 
receive selection of one of two options, a first one of the options being motion stabilization of the first stream and a second one of the options being no motion stabilization of the first stream [Jin - para.0128: Discloses the two selectable options are motion stabilization (option 1) and no motion stabilization (option 2).];
wherein more than two options are available to provide to the viewer system, each option being characterized by a respective motion stabilization amount different from motion stabilization amounts of other options [Beysserie - col.3, lines17-21: Discloses adjusting stabilization weighting values, the video stabilization process may achieve a smoother trajectory towards meeting the one or more particular stabilization constraints of the "selected" frames. The method may determine adjusted stabilization motion value(s), i.e., based on the adjusted weighing values (plural), and apply them to the current image, in order to stabilize the current image and then store the stabilized current image in a memory.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 4, the combined teachings of Beysserie and Jin discloses the device of Claim 1, and Beysserie further discloses wherein the device is implemented by a stream source [FIG.6 and para.0038: Discloses a device having an input video stream 610 being inputted into a video stabilization module 600 for initiating video stabilization.], and the device further comprises the viewer system [FIG.10: Discloses the video stabilization techniques may be executed on a multi-function electronic device (a viewing device) having a display].

Regarding Claim 5, the combined teachings of Beysserie and Jin discloses the device of Claim 4, and Beysserie further discloses wherein the viewer system is configured with instructions to present on a display a user interface (UI) comprising at least two selectors selectable to input at least one selection related to providing motion stabilization to the source [col.22, lines 10-20: Discloses a user interface that can take a variety of forms, such as a button, keypad, dial, a click wheel, keyboard, display screen and/or a touch screen. User interface could, for example, be the conduit through which a user may view a captured video stream and/or indicate particular frame(s) that the user would like to have a particular stabilization constraint(s) applied to (e.g., by clicking on a physical or virtual button at the moment the desired frame is being displayed on the device's display screen).].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beysserie et al., Pat No US 9,787,902 A1 (hereinafter Beysserie) in view of Jin et al., Pub No US 2013/0128066 A1 (hereafter Jin) and further in view of Lindner et al., Pub No US 2016/0050372 A1 (hereafter Lindner).

Regarding Claim 6, the combined teachings of Beysserie and Jin discloses the device of Claim 1, and the combined teachings do not explicitly disclose wherein the first stream is stabilized in six degrees of freedom. However, in analogous art, Lindner discloses stabilizing stream using six degrees of freedom [para.0048]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Beysserie and Jin with the teachings of stream is stabilized in six degrees of freedom, as taught by Jin in order to yield predictable result of less computational method stabilized stream (Lindner: para.0002).This claim is rejected on the same grounds as claim 1.

Claims 7-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Herz et al., Pub No US 2014/0181158 (hereafter Herz) in view of CRISPIN et al., Pub No US 2021/0349536 (hereafter CRISPIN).

Regarding Claim 7, Herz discloses an apparatus, comprising:
at least one computer readable storage medium that is not a transitory signal, the at least one computer readable storage medium comprising instructions executable by at least one processor [para.011, 022 & claim 26: Discloses a computer readable medium having computer readable instructions for performing playing a media file with a system, and adjusting one or more media playback settings based on metadata associated with the media file; para.0022: Discloses the computer readable medium may be any kind of hard disk, optical storage disk, solid state storage device, ROM, RAM or virtually any other system for storing computer readable media (non-transitory); and para.0024: Discloses delivering video signals to a video processor and thus the video display depicted in FIG.1 (element 25).] to:
receive at least one stream, the stream comprising at least video or at least a computer simulation or at least video and a computer simulation [para.0024: Discloses deliver video signals to the video processor (receiving stream) and thus the video display depicted in FIG.1; FIG.4 & para.0025: Discloses  a video display, which in this case is an external video display connected to a personal computer and an optical disk player that provides the requisite video media; and para.0027: Discloses incorporate the metadata to control the playback behavior of the media file may be by de-multiplexing a media stream into component portions: 1) audio; 2) video; and 3) data and thereafter incorporating the metadata.];
receive along with the stream metadata [para.0026: Discloses receiving metadata along with the stream which may be a separate file or as embedded information within the media file itself.];
present the stream with at least one accessibility feature according to the metadata [para.0029: Discloses settings included in the metadata may include stabilization (accessibility feature), motion compensated frame rate conversion, super resolution (scaling), noise reduction, contour reduction, detail enhancement, color enhancement, standard color adjustments, flesh tone enhancement, video gamma, deinterlacing, pull down or cadence correction, edge enhancement, denoise, split screen modes, enforce smooth video playback, mosquito noise reduction, deblocking, brighter whites, red, green, blue stretch, dynamic contrast enhancement, color range and color space, video pop, de blurring and 2D to 3D conversion.],
Herz does not explicitly disclose present the stream with at least one accessibility feature according to the metadata, the metadata indicating applying the accessibility feature to alter at least one critical audio or video object in the stream according to the accessibility feature and not altering, according to the accessibility feature, audio or video objects in the stream that are not critical audio or video objects, at least one critical video object being identified at least in part using gaze direction of at least one viewer. However, in analogous art CRISPIN discloses in paragraph 0033 that adjustment can be implemented for an object during a particular user interaction with the object or during future interactions with the object. For example, object could be highlighted in red, then green, then yellow as the user is looking at it (gazing), and based on detecting that the user responds best to green, the object can remain green for the remainder of the interaction. Paragraph 0076 discloses a device identifies a particular object presented on the display (a video object) of the device (e.g. at a position in the direction of the user's gaze) and changes the state of the object responsively based on the identified interest or intent of the user. Paragraph 0077 discloses changing the state of the given interactive item includes performing an operation associated with a given interactive item (a critical audio or video object). For example, interactive items may include menu choices that the user can select to present specific content on the display. Paragraph 0078 discloses the device identifies an object presented on the display of the device at a position in the direction of the user's gaze. Moreover, the device may change (alter) a state of the visual characteristic (accessibility feature) associated with the object responsively to, for example, a spoken verbal command received from the user in combination with the identified interest or intent of the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Herz with the teachings of the metadata indicating applying the accessibility feature to alter at least one critical audio or video object in the stream according to the accessibility feature and not altering, according to the accessibility feature, audio or video objects in the stream that are not critical audio or video objects, at least one critical video object being identified at least in part using gaze direction of at least one viewer, as taught by CRISPIN in order to yield predictable result of adjusting visual characteristic (e.g., hue, saturation, size, shape, spatial frequency, motion, highlighting, etc.) associated with an object (e.g., button, UI icon, etc.) to enhance pupillary responses of a user to the display of the object [CRISPIN: para.0004].

Regarding Claim 8, the combined teachings of Herz and CRISPIN discloses the apparatus of Claim 7, and Herz further discloses wherein the metadata comprises information pertaining to motion stabilization of the stream [para.0029: Discloses metadata may include information pertaining to motion stabilization information such as motion compensated frame rate conversion and enforce smooth video playback.].

Regarding Claim 9, the combined teachings of Herz and CRISPIN discloses the apparatus of Claim 7, and Herz further discloses wherein the metadata is contained in an auxiliary stream separate from the stream [para.0026: Discloses metadata may exist as a separate file or as embedded information within the media file itself.]. 

Regarding Claim 10, the combined teachings of Herz and CRISPIN discloses the apparatus of Claim 7, and Herz further discloses wherein the metadata is contained in the stream [para.0026: Discloses metadata may exist as a separate file or as embedded information within the media file itself.]. 

Regarding Claim 12, the combined teachings of Herz and CRISPIN discloses the apparatus of Claim 7, and Herz further discloses wherein the metadata comprises information pertaining to touch and sound features [para.0019: Discloses metadata can provide adjustments to playback settings tailored to user; and para.0026: Discloses media control software is operable to retrieve the metadata and for example may set the video display to enable touch on a touch screen display; and para.0029: Discloses metadata may include information pertaining to noise reduction and mosquito noise reduction.]. 

Regarding Claim 13, the combined teachings of Herz and CRISPIN discloses the apparatus of Claim 7, and Herz further discloses wherein the metadata comprises information pertaining to re-coloring the stream [para.0029: Discloses metadata may include information pertaining to re-coloring such as color enhancement, standard color adjustments, flesh tone enhancement, brighter whites, red, green, blue stretch, dynamic contrast enhancement, color range and color space.]. 

Regarding Claim 14, the combined teachings of Herz and CRISPIN discloses the apparatus of Claim 7, and CRISPIN further discloses wherein the metadata comprises information pertaining to altering text in the stream [para.0035: Discloses visual characteristic associated with an object to a user on the display is a text box and the alterable visual characteristic include hue, saturation, size, shape, spatial frequency, motion, or highlighting]. This claim is rejected on the same grounds as claim 7.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herz et al., Pub No US 2014/0181158 (hereafter Herz) in view of CRISPIN et al., Pub No US 2021/0349536 (hereafter CRISPIN) and further in view of Newman et al., Pat No US 9,922,387 (hereafter Newman).

Regarding Claim 11, the combined teachings of Herz and CRISPIN discloses the apparatus of Claim 7, the combination does not explicitly disclose wherein the metadata comprises at least one vector that indicates motion of a camera. However, in analogous art Newman discloses metadata that comprises the capture device (camera) velocity and/or acceleration vectors representative of motion of the capture device (col.9, lines 48-54). Also, col.16, line 48 discloses the metadata contains camera motion information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Herz and CRISPIN with the teachings of the metadata comprises at least one vector that indicates motion of a camera, as taught by Newman in order to yield predictable result of capture and store desired metadata using the capture device when media data may not be collected (Newman: col.1, lines 35-36).

Claims 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herz et al., Pub No US 2014/0181158 (hereafter Herz) in view of CRISPIN et al., Pub No US 2021/0349536 (hereafter CRISPIN) and further in view of Jin et al., Pub No US 2013/0128066 (hereafter Jin) and further in view of Jonathan T. Foote, Pub No US 2007/0104390 (hereafter Foote).

Regarding Claim 15, Herz discloses a device, comprising:
at least one processor [para(s).0010, 0020, 0024: Discloses delivering video signals to a video processor];
at least one computer memory that is not a transitory signal and that comprises instructions executable by the at least one processor [para.011, 022 & claim 26: Discloses a computer readable medium having computer readable instructions for performing playing a media file with a system, and adjusting one or more media playback settings based on metadata associated with the media file; para.0022: Discloses the computer readable medium may be any kind of hard disk, optical storage disk, solid state storage device, ROM, RAM or virtually any other system for storing computer readable media (non-transitory); and para.0024: Discloses delivering video signals to a video processor and thus the video display depicted in FIG.1 (element 25).] to:
provide at least a first stream [para.0024: Discloses deliver video signals to the video processor (receiving stream) and thus the video display depicted in FIG.1; FIG.4 & para.0025: Discloses a video display, which in this case is an external video display connected to a personal computer and an optical disk player that provides the requisite video media; and
accessibility feature [para.0029: Discloses settings included in the metadata may include stabilization (accessibility feature), motion compensated frame rate conversion, super resolution (scaling), noise reduction, contour reduction, detail enhancement, color enhancement, standard color adjustments, flesh tone enhancement, video gamma, deinterlacing, pull down or cadence correction, edge enhancement, denoise, split screen modes, enforce smooth video playback, mosquito noise reduction, deblocking, brighter whites, red, green, blue stretch, dynamic contrast enhancement, color range and color space, video pop, de blurring and 2D to 3D conversion.],
Herz does not explicitly disclose provide at least a first stream comprising at least a first object appearing in the first stream at a same time as a second object, the first and second objects being audio and/or video objects in the first stream; and alter the first object according to at least one accessibility feature and not alter the second object according to any accessibility feature. However, in analogous art CRISPIN discloses in paragraph 0073 a user interface having one or more selectable objects is displayed on a screen (first and second objects appearing in the first stream at a same time) of the device and the interest or intent of the user is associated with one of the selectable objects (altering one and not the other). Moreover, in some implementations, the interest or intent of the user is associated with selecting one of the selectable objects. In some implementations, the device collects physiological data corresponding to an interest or intent of the user to interact with an object. Moreover, the device may then enhance a visual characteristic associated with the object (altering first object and not the second object). Paragraph 0076 discloses a device identifies a particular object presented on the display (a video object) of the device (e.g. at a position in the direction of the user's gaze) and changes the state of the object responsively based on the identified interest or intent of the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Herz in view of CRISPIN to provide these features. One would be motivated at the time of the invention to have this capability some devices can have buttons or other interactive elements that are unnatural, cumbersome, or uncomfortable to use in certain positions or in certain operating conditions. For example, it may be cumbersome to interact with a device using both hands (e.g., holding a device in one hand while engaging interface elements with the other). In another example, it may be difficult to press small buttons or engage touchscreen functions while a user's hands are otherwise occupied or unavailable (e.g., when wearing gloves, carrying groceries, holding a child's hand, driving, etc.) [CRISPIN: para.0003]. For this reason, there is a need for adjusting visual characteristic (e.g., hue, saturation, size, shape, spatial frequency, motion, highlighting, etc.) associated with an object (e.g., button, UI icon, etc.) to enhance pupillary responses of a user to the display of the object [CRISPIN: para.0004].
The combined teachings of Herz and CRISPIN do not explicitly disclose alter the first object according to at least one accessibility feature and not alter the second object according to any accessibility feature at least in part responsive to input and operable to indicate an amount of desired motion stabilization. (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Jin discloses in FIG.12 and paragraph 0128, a user may select (an input) between smoothing motion (view 1) and no motion modes (view 2) for displaying to a display device. A motion model is used in stabilization, to set parameters or weights that control the degree of smoothness (operable to indicate an amount of desired motion stabilization) or other parameters of the smoothing techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Herz and CRISPIN with the teachings of at least in part responsive to input and operable to indicate an amount of desired motion stabilization, as taught by Jin in order to yield predictable result of improving casual video (Jin: para.0002).
The combined teachings of Herz, CRISPIN and Jin do not explicitly disclose alter the first object according to at least one accessibility feature and not alter the second object according to any accessibility feature at least in part responsive to input from a slide element presented on screen and operable to indicate an amount of desired motion stabilization. (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Foote discloses a user interface (presented on a screen [para.0007]) for user input control can include a slider (a slide element) to adjust parameters [para.0027]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Herz, CRISPIN and Jin with the teachings using a sliding element for adjusting parameters, as taught by Foote in order to yield predictable result of providing user with an interface to easily adjust parameters (Foote: para.0027).

Regarding Claim 19, the combined teachings of Herz, CRISPIN, Jin, and Foote discloses the device of Claim 15, and Herz further discloses wherein the accessibility feature comprises re-coloring of at least portions of the first stream [para.0029: Discloses metadata may include information pertaining to re-coloring such as color enhancement, standard color adjustments, flesh tone enhancement, brighter whites, red, green, blue stretch, dynamic contrast enhancement, color range and color space.]. 

Regarding Claim 20, the combined teachings of Herz, CRISPIN, Jin, and Foote discloses the device of Claim 15, and CRISPIN further discloses wherein the accessibility feature comprises re-sizing of at least portions of the first stream [para.0004: Discloses adjust a visual characteristic (e.g., hue, saturation, size, shape, spatial frequency, motion, highlighting, etc.) associated with an object (e.g., button, UI icon, etc.) to enhance pupillary responses of a user to the display of the object (re-sizing object); and para.0062: Discloses the device may change or alter (re-size) a visual characteristic associated with an object.]. This claim is rejected on the same grounds as claim 15.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Herz et al., Pub No US 2014/0181158 (hereafter Herz) in view of CRISPIN et al., Pub No US 2021/0349536 (hereafter CRISPIN) and further in view of Jin et al., Pub No US 2013/0128066 A1 (hereafter Jin) and further in view of Jonathan T. Foote, Pub No US 2007/0104390 A1 (hereafter Foote) and further in view of Wu et al., Pub No US 2017/0171135 A1 (hereafter Wu).

Regarding Claim 16, the combined teachings of Herz, CRISPIN, Jin, and Foote discloses the device of Claim 15, the combined teachings do not explicitly disclose wherein the instructions are executable to modify haptic sensations according to user preference. However, in analogous art Wu discloses filters that tune the preferences for a recipient by modifying haptic parameters (sensations) associated with the receiver's user profile which can be performed continuously using haptic feedback and additional data from the receiver or from a plurality of receivers [para.0037]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Herz, CRISPIN, Jin, and Foote with the teachings of the instructions are executable to modify haptic sensations according to user preference, as taught by Wu in order to yield predictable result of an improved system to manage, specify, and update haptic preferences for receivers of general postings and group messages (Wu: para.0003).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Herz et al., Pub No US 2014/0181158 (hereafter Herz) in view of CRISPIN et al., Pub No US 2021/0349536 (hereafter CRISPIN) and further in view of Jin et al., Pub No US 2013/0128066 (hereafter Jin) and further in view of Jonathan T. Foote, Pub No US 2007/0104390 (hereafter Foote)  and further in view of Beysserie et al., Pat No US 9,787,902 (hereinafter Beysserie).

Regarding Claim 17, the combined teachings of Herz, CRISPIN, Jin, and Foote disclose the device of Claim 15, the combined teachings do not explicitly disclose wherein at least two options are available to provide to the viewer system, each option being characterized by a respective motion stabilization amount different from motion stabilization amounts of other options. However, in analogous art Beysserie discloses adjusting stabilization weighting values, the video stabilization process may achieve a smoother trajectory towards meeting the one or more particular stabilization constraints of the "selected" frames. The method may determine adjusted stabilization motion value(s), i.e., based on the adjusted weighing values (plural), and apply them to the current image, in order to stabilize the current image and then store the stabilized current image in a memory (col.3, lines 17-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Herz, CRISPIN, Jin, and Foote with the teachings of at least two options are available to provide to the viewer system, each option being characterized by a respective motion stabilization amount different from motion stabilization amounts of other options, as taught by Beysserie in order to yield predictable result of providing techniques to modulate a video stabilization strength parameter and/or the weighting values applied to individual frames in the determination of frame stabilization motion values for a sequence of video frames based, at least in part, on one or more video frames in the sequence that have been selected to meet one or more particular stabilization constraints (Beysserie: col.2, lines 5-11).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KATO et al., (US 2014/0285641 A1) - Discloses a position of a point of gaze of a viewer changes, a relationship changes between an object and a portion of the object (hereinafter, these are collectively referred to as a "near side portion") which are displayed projecting toward a side closer to the viewer than an object and a portion of the object which a viewer is gazing (hereinafter, these are collectively referred to as a "gaze portion") and an object and a portion of the object displayed receding into a side (hereinafter, these are collectively referred to as a "far side portion") farther away from the viewer than the gaze portion is. At this time, visibility of the gaze portion decreases due to positions or patterns of the near side portion and the far side portion. [para.0061]. 
Xu et al., (US 2014/0355895 A1) - Discloses an adaptive video stabilization architecture, motion compensation may be turned "on" and "off' as needed throughout the duration of a video [para.0030].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426